Holmes, J.,
concurring. I applaud the pronouncements within the majority opinion to the effect that under the circumstances presented here, and in Transamerica Ins. Co. v. Taylor (1986), 28 Ohio St. 3d 312, 28 OBR 381, 504 N.E. 2d 15, a declaratory judgment action pursuant to R.C. Chapter 2721 does lie seeking a declaration of the insurance company’s rights and duties under the insurance contract and, more particularly, any duty it may have pursuant to such an agreement to defend a lawsuit brought against the insured. Pointing out that the duty to defend should not be entirely dependent upon the allegations of the complaint, I stated in my dissent in Transamerica that: “Since the complaint’s wording is fully within the control of plaintiff’s counsel, it is a simple matter to frame the complaint to include an allegation which would fit within the policy of insurance. The majority would have the insurer defend regardless of facts — an expensive and unfair burden.” Transamerica, supra, at 315, 28 OBR at 384, 504 N.E. 2d at 18.
As supportive of the rule pronounced herein, I also noted in my dissent in Transamerica that: “* * * the insurer, faced with the prospect of such financial losses, now indisputably is burdened with a motive to settle the case early, regardless of the merits of plaintiff’s suit under the terms of the policy.* * * He He
“It is, therefore, my view that an exception should be made in accordance with these cases. There is a better rule which would protect both the insurer and the insured, avoid fraud under the present-day rules of pleading, and would reduce unnecessary litigation. Courts should, in cir*117cumstances such as those we now confront, allow the insurer to assert facts which it has ascertained from a reasonable investigation, in a declaratory judgment action brought to determine the insurer’s duty to defend.” Id. at 315-317, 28 OBR at 384-386, 504 N.E. 2d at 18-19.
Based upon my commentary in Transamerica and the additional supportive reasoning in the majority opinion herein, I strongly concur in the syllabus law, the opinion, and the judgment.